NO. 07-04-0462-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  JANUARY 13, 2006

                         ______________________________


                  IN THE MATTER OF THE MARRIAGE OF
         SANDRA GRANT BRADLEY AND CLAYTON ALLEN BRADLEY, JR.
                        AND IN THE INTEREST OF
                RACHAEL MARIE BRADLEY, A MINOR CHILD

                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2003-523,072; HONORABLE CECIL PURYEAR, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Clayton Allen Bradley presents this appeal from a final decree of divorce.

Presenting only one issue, Clayton contends the evidence is legally and factually

insufficient to support the decree of divorce, and relying on Austin v. Austin, 603 S.W.2d
204 (Tex. 1980), questions whether allowing conclusory testimony stated in ultimate terms

in a divorce case remains valid evidence in support of a divorce. We affirm.
       Alleging grounds that the marriage had become insupportable because of discord

or conflict of personalities between the parties as provided by section 6.001 of the Texas

Family Code, Sandra filed suit seeking a divorce and other relief. By his counter-petition,

Clayton also alleged the marriage had become insupportable because of discord or conflict

of personalities between the parties that destroyed the legitimate ends of the marital

relationship and prevented any reasonable expectation of reconciliation.            Following

rendition of the decree and after the request of Clayton’s substituted counsel, the trial court

signed and filed findings of fact and conclusions of law. Among other findings of fact, the

trial court found:


       3. The marriage of Petitioner and Respondent has become insupportable
       because of discord or conflict of personalities that destroys the legitimate
       ends of the marital relationship and prevents any reasonable expectation of
       reconciliation.


                                    Standard of Review


       Findings of fact in a bench trial have the same force as a jury’s verdict upon jury

questions. City of Clute v. City of Lake Jackson, 559 S.W .2d 391, 395 (Tex.Civ.App.--

Houston [14th Dist.] 1977, writ ref’d n.r.e.). However, the findings are not conclusive when

a complete statement of facts appears in the record if the contrary is established as a

matter of law or if there is no evidence to support the findings. Middleton v. Kawasaki Steel

Corp., 687 S.W .2d 42, 44 (Tex.App .--Houston [14th Dist.] 1985), writ ref’d n.r.e., 699

S.W .2d 199 (Tex. 1985) (per curiam). Findings of fact are reviewable for factual and legal



                                              2
sufficiency under the same standards that are applied in reviewing evidence supporting a

jury’s answer. Zieben v. Platt, 786 S.W .2d 797, 799 (Tex.App.--Houston [14th Dist.] 1990,

no writ); see also W . W endell Hall, Revisiting Standards of Review in Civil Appeals, 24 ST.

M ARY’S L.J. 1045, 1145 (1993).


       Our review of trial court conclusions of law is de novo. In re Humphreys, 880 S.W .2d

402, 403 (Tex. 1994), cert. denied, 513 U.S. 964, 115 S. Ct. 427, 130 L. Ed. 2d 340 (1994).

However, as noted above, although findings of fact are reviewable for legal and factual

sufficiency, an attack on the sufficiency of the evidence must be directed at specific findings

of fact rather than at the judgment as a whole. In re M.W ., 959 S.W .2d 661, 664 (Tex.App.

--Tyler 1997, writ denied).


       By his only issue, Clayton questions the legal and factual sufficiency of the evidence

to support the decree of divorce. Among other things, Clayton erroneously contends that

because his counter-petition seeking a divorce was not introduced into evidence, his

pleading cannot be considered as evidence for purposes of this analysis. In Kirk v. Head,

137 Tex. 44, 152 S.W .2d 726, 729 (1941), the Court held that pleadings in a case are to be

regarded as judicial admissions, rather than just ordinary admissions. Then, addressing the

same matter, in Houston First American Sav. v. Musick, 650 S.W .2d 764, 767 (Tex. 1983),

the Court held:




                                              3
       Assertions of fact, not pled in the alternative, in the live pleadings of a party
       are regarded as formal judicial adm issions. Any fact admitted is conclusively
       established in the case without the introduction of the pleadings or
       presentation of other evidence.


See also In re W hitfield, 115 S.W .3d 753, 756 (Tex.App.--Beaumont 2003, no pet.); Tx. Far

W est Ltd. v. Texas Investments Management, Inc., 127 S.W .3d 295, 307 (Tex.App.--Austin

2004, no pet.). Because the grounds for divorce were conclusively established in the case

by Clayton’s counter-petition, additional review of the record and analysis is rendered

unnecessary. Clayton’s sole issue is overruled.


       Accordingly, the trial court’s judgment is affirmed.



                                           Don H. Reavis
                                             Justice




                                              4